DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         BRIAN CALVARESE,
                             Appellant,

                                    v.

                  JOANNE KENNEDY CALVARESE,
                           Appellee.

                              No. 4D19-3938

                           [August 13, 2020]

  Appeal of nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Tarlika Navarro, Judge; L.T. Case No.
FMCE 19-002913 (38/93).

  Michael R. Bass of Michael R. Bass, P.A., Fort Lauderdale, for appellant.

  Terrence P. O’Connor of Morgan, Carratt & O’Connor, P.A., Fort
Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

WARNER, CONNER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.